Dismissed and Opinion filed August 29, 2002








Dismissed and Opinion filed August 29, 2002.





 





 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00759-CV
____________
 
6447 CORPORATION, CHRIS DOMANGUE, AND JOHN REEDER, Appellants
 
V.
 
D+ CORPORATION, RAY A. DAVIO, AND JANNE D. DAVIO, Appellees
 

 
On
Appeal from the 80th District Court
Harris
County, Texas
Trial
Court Cause No. 00-52035
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed June 21, 2002.  
On August 13, 2002, appellants filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed August 29, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).